DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-11, and 29-37 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a 35 USC 111(a) filing and a continuation of US application No. 14/650,437 filed on 8 Jun. 2015 (now US 10/961,199), which is a 35 USC 371 National Stage filing of international application No. PCT/EP2013/003700 filed on 6 Dec. 2013 and claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 12008208.6 filed on 7 Dec. 2012.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4 Dec. 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 33-34, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) diagnosis of cancer, (ii) treatment of cancer, (iii) identifying a subject who is likely or not to respond to treatment of an NTR expressing cancer, and (iv) stratifying a group of subjects who are likely to respond to treatment of a NTR expressing cancer, does not reasonably provide enablement for (i) diagnosis of any disease (e.g., generically), (ii) treatment of any disease, (iii). identifying a subject who is likely or not to respond to treatment of any disease, and (iv) stratifying a group of subjects who are likely to respond to treatment of any disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 
Nature of the invention: The inventions are directed to (1) a method for the diagnosis of any disease, (2) a method for the treatment of any disease, (3) a method for the identification of subject, wherein the subject is likely to respond or likely not to respond to the treatment of any disease, and (4) a method for the stratification of a group of subjects which are likely to respond to a treatment of any disease and into subjects which are not likely to respond to a treatment of any disease.

The state of the prior art: the prior art teaches that NRT1 is expressed in the human body and in particular on several neoplastic cells in several tumor indications whereas the expression NTR1 in most other tissues of the mammalian and the human body is either not existent or low.  High NTR1 expression is only found in certain cancer such as ductal pancreatic adenocarcinoma.  See specification at pages 3-6.
The relative skill of those in the art:  The relative skill of those in the art is high requiring experience in nuclear medicine.
The predictability or unpredictability of the art:  The predictability in the art is low nearly unpredictable.  
The Breadth of the claims:  The scope of the claims is very broad. Claim 33 allows for the diagnosis of any disease.  Claim 34 allows for the treatment of any disease.  Claims 36 allows for the identification of a subject, wherein the subject is likely or not to respond to the treatment of any disease.  Claims 37 allows for the stratification of a group of subjects into subjects which are likely or not to respond to the treatment of any disease.
The amount of direction or guidance presented:  The specification teaches that NTR1 exhibits high expression in some cancer types and teaches that the compound therein are suitable for use in the diagnosis and/or therapy of a disease whereby the disease involves NTR1 expressing cells and tissue.
The presence or absence of working examples:  Examples 1-24 in the specification are directed to methods of synthesis.  Examples 25 and 26 in the Ca-mobilization assay (Ca) and the radioligand binding assay (RLB).  The examples and table 1 provide evidence that the NTR1-binding part thereof acts in terms of NTR1-affinity independently from the nature of the chelator as well as from the presence or absence of linkers of different structures and properties.
The quantity of experimentation necessary:  The quantity of experimentation necessary to diagnose and/or treat any disease by administering or using an effective amount of a compound of claim 1 is extensive and nearly unlimited.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, instant claims 36 and 37 require diagnosis of a disease using a compound of claim 1; however, it is not clear how one could diagnose a disease using a compound of claim 1 without first administering a compound of claim 1.  The Examiner suggests amending the claims by adding a step for administering a diagnostically effective amount of a compound of claim 1 to the subject.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labeeuw et al. (US 5,723,483; published 3 Mar. 1998; see IDS filed on 4 Dec. 2020).

Labeeuw et al. teach substituted 1-phenyl-3-pyrazolecarboxamides active on neurotensin receptors, their preparation and pharmaceutical compositions containing them (see title).  Labeeuw et al. disclose example 7 
    PNG
    media_image1.png
    256
    343
    media_image1.png
    Greyscale
 wherein R1 is 
    PNG
    media_image2.png
    33
    121
    media_image2.png
    Greyscale
 (SR142948A; see col. 72).  This reads on part on a compound of instant formula (I) 
    PNG
    media_image3.png
    205
    227
    media_image3.png
    Greyscale
 wherein R1=Me, AA-COOH = 2-amino-adamantane carboxylic acid, R2 = isopropyl (C3)alkyl, R3=H, R4=R5=Me (C1 alkyl), and ALK=ethylene (C2 alkylidene).  
	Labeeuw et al. do not disclose a compound of instant formula (I) meeting the proviso that one of R3, R4, and R5 is of formula (II) wherein R6 and R7 are H.
	However, Labeeuw et al. disclose 2-[5-(2,6-dimethoxyphenyl)-1-[4-[N,N-bis(2-diethylaminoethyl)carbamoyl]-2-isopropylphenyl]-3-pyrazolylcarbonylamino]-2-adamantanecarboxylic acid (see ex. 54).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Labeeuw et al. (SR142948A) by substituting one of R3, R4, or R5 in instant formula (I) wherein -ethyl-NH2 as taught by Labeeuw et al. because it would In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It is prima facie obvious to substitute a methyl (-NMe2) with H (-NH2).  See In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).

Claims 1-11, and 29-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carraway et al. (US 2006/0062729 A1; published 23 Mar. 2006; see IDS filed on 4 Dec. 2020), in view of Maschauer et al. (ACS Med. Chem. Let.; published 2010; see IDS filed on 4 Dec. 2020).

	Carraway et al. teach enhanced ligand binding to neurotensin receptors (see title).  Carraway et al. teach that antioxidants can be used in combination with NTR ligands to enhance the sensitivity of imaging techniques for detecting cells that express NTR (see [0006]).  Carraway et al. teach methods of detecting cells that express a high numbers of NTRs (see [0066]-[0072]).  Carraway et al. teach SR142948A as a NT ligand (see [0087]).  Ligands useful in imaging and targeting can be labeled with a reported moiety that allows detection of NTR ligands in a subject.  Radiolabels can be conjugated to a chelator, which is typically placed at the N terminus of the NTR ligand.  Chelators include DOTA (see [0083]-[0085]).  Carraway et al. teach radiolabels such as 99mTc, and 111In (see [0085]).  Carraway et al. teach methods of screening for a tumor that expresses a higher level of neurotensin wherein an increase in concentration of labeled neurotensin receptor ligand indicates that the subject has a tumor expressing a higher level of neurotensin receptors relative to surrounding tissue (see claim 8).  Carraway et al. teach methods of treating a patient with a therapeutically effective amount of an 
	Carraway et al. do not disclose compound of formula (I) meeting the proviso that one of R3, R4, and R5 is of formula (II) wherein R7 is an effector moiety wherein the effector moiety is a diagnostically active agent or a therapeutically active agent and wherein the effector is a -[acceptor-effector].  Carraway et al. do not disclose methods of diagnosis of a disease or treatment of a disease comprising administering a compound of formula (I).  Carraway et al. do not disclose methods of identifying a subject or stratifying a group of subjects comprising carrying out diagnosis of a disease using a compound of claim 1.  
	Maschauer et al. teach the synthesis of a 68Ga-labeled peptoid-peptide hydrid for imaging of neurotensin receptor expression in vivo (see title).  Maschauer et al. teach receptor binding data of NT analogues in comparison with referenced NT(8-13) as determined by displacement of [3H]NT using hNTS1-expressing CHO cells (see table 1).  Maschauer et al. that that the free carboxylate of DOTA is unprotonated under physiological conditions (see pg. 226, col. 2).  Maschauer et al. teach low brain %ID/g of [68Ga]8 (see pg. 227, Fig. 3).  Maschauer et al. teach that [68Ga]3 and derivatives thereof have the potential to become valuable imaging agents for the exploration of NTS1 expression in various tumor types by experimental small animal PET and potentially in human PET studies (see pg. 227, col. 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition and kit taught by Carraway et al. (SR142948A conjugated to chelator-radioisotope and kit thereof) by conjugating SR142948A to an acetate arm of DOTA optionally complexed to 111In or 68Ga through a repeated linking unit (-EtNMe) as taught by Carraway et al. and Maschauer et al. because it would advantageously enable imaging and/or treatment of NTS expressing tumor types.  A person of ordinary skill would have been motivated In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Carraway et al. by further administering a diagnostically effective amount of the compound made obvious by Carraway et al. and Maschauer et al. to a subject in need thereof as taught by Carraway et al. because it would advantageously enable detecting cells expressing a relatively high number of neurotensin receptors on their surface relative to surrounding tissue such as cancer cells.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Carraway et al. by further administering a therapeutically effective amount of the compound made obvious by Carraway et al. and Maschauer et al. to a subject in need thereof in order to treat a disease such as tumors as taught by Carraway et al. because it would advantageously enable improved efficiency of delivery of the conjugated anticancer to cells expressing NTR.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Carraway et al. by carrying out diagnosis of the disease using the compound made obvious by Carraway et al. and Maschauer et al. as taught by Carraway et al. because it would advantageously enable determining whether the subject will respond to treatment based their level of neurotensin receptors.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-11 and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,961,199 B2, in view of Carraway et al. (US 2006/0062729 A1; published 23 Mar. 2006; see IDS filed on 4 Dec. 2020). 

	Claims 1-26 of US patent No. 10,961,199 B2 claim a compound of formula (IIIa) 
    PNG
    media_image4.png
    226
    299
    media_image4.png
    Greyscale
 optionally further comprising a diagnostically active metal or a therapeutically effective metal such as 111In, 177Lu, 68Ga and a pharmaceutical composition or a kit thereof.  Claims 1-26 of US patent No. 10,961,199 B2 claim methods for diagnosis of cancer and treatment of cancer.
	Claims 1-26 of U.S. Patent No. 10,961,199 B2 do not claim a method for the identification of a subject wherein the subject is likely to respond or likely not to respond to a treatment of a disease wherein the method for the subject comprises carrying out diagnosis of the disease using the compound of claim 1.  Claims 1-26 of U.S. Patent No. 10,961,199 B2 do not claim a method for the stratification of a group of subjects into subjects which are likely to respond to treatment of a disease, and into subjects which are not likely to respond to a treatment of a disease wherein the method for the identification of subjects comprises carrying out diagnosis of the disease using the compound of claim 1.
	Carraway et al. teach as discussed above.



Conclusion
Myers et al. (ACS Chem. Biol.; published 2009; see attached 892) is being made of record; however, it is not being used in any of the above rejections because it is cumulative.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618